Citation Nr: 0211117	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-14 503	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
residuals of rheumatic fever.


REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel


DECISION TO VACATE


The veteran served on active duty from January 1943 to April 
1946.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 decision denying the veteran's 
claim for entitlement to service connection for the residuals 
of rheumatic fever.

On March 20, 2002, the Board issued a decision addressing the 
veteran's claim for service connection for the residuals of 
rheumatic fever.  Thereafter, the Board was notified that the 
veteran had passed away on October 13, 2001.  The Board 
subsequently received a Certificate of Death, prepared by the 
Office of Vital Statistics, State of Florida, which confirmed 
the veteran's date of death as October 13, 2001.

The veteran's death prior to the Board's March 2002 decision 
deprived the Board of jurisdiction over the matter on appeal.  
See 38 U.S.C.A. § 7104(a) (West 1991 and Supp. 2002); 
38 C.F.R. § 20.1302 (2001).  Because the Board was without 
jurisdiction to render the March 2002 decision when that 
decision was entered, the decision must now, and is hereby, 
VACATED.  See generally 38 C.F.R. § 20.904 (2001).




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

